EXHIBIT 10.1

AGREEMENT OF SALE AND PURCHASE
THIS AGREEMENT OF SALE AND PURCHASE ("Agreement") made this 13th day of May,
2015 by and between 14 SYLVAN REALTY L.L.C., a limited liability company
organized under the laws of the State of New Jersey, having an address c/o
Mack-Cali Realty Corporation, 343 Thornall Street, Edison, New Jersey 08837
("Seller") and GRIFFIN CAPITAL CORPORATION, a corporation organized under the
laws of the State of California, having its main office at Griffin Capital
Plaza, 1520 E. Grand Avenue, El Segundo, California 90245 ("Purchaser").
In consideration of the mutual promises, covenants, and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser agree as follows:
ARTICLE I
DEFINITIONS
Section 1    Definitions. For purposes of this Agreement, the following
capitalized terms have the meanings set forth in this Section 1.1:
"Affiliate" means, with respect to any person or entity, any other person or
entity that controls, is controlled by or is under common control with the first
such person or entity. As used in this definition, "control" means the ability
to control and direct the day-to-day operations and affairs of such person or
entity.
"Assignment" has the meaning ascribed to such term in Section 10.3(b) and shall
be in the form attached hereto as Exhibit A.
"Authorities" means the various federal, state and local governmental and
quasi-governmental bodies or agencies having jurisdiction over the Real Property
and Improvements, or any portion thereof.
"Broker" has the meaning ascribed to such term in Section 16.1.
"Business Day" means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close.
"Certificate as to Foreign Status" has the meaning ascribed to such term in
Section 10.3(d) and shall be in the form attached as Exhibit B.
"Certifying Person" has the meaning ascribed to such term in Section 4.3(a).
"Closing" means the consummation of the purchase and sale of the Property
contemplated by this Agreement, as provided for in Article X.
"Closing Date" means the date on which the Closing of the transaction
contemplated hereby actually occurs.
"Closing Statement" has the meaning ascribed to such term in Section 10.4(a).
"Closing Surviving Obligations" means the rights, liabilities and obligations
set forth in Sections 3.2, 5.3, 5.4, 7.1(g), 8.1 (subject to Section 8.3), 8.2,
8.3, 10.4, 10.6, 11.1, 11.2, 12.1, Article XIV, 16.1, 18.2 and 18.8, and any
other provisions which pursuant to their terms survives the Closing hereunder.
"Code" has the meaning ascribed to such term in Section 4.3.
"Deed" has the meaning ascribed to such term in Section 10.3(a).
"Division" has the meaning ascribed to such term in Section 18.14(a). 
"Documents" has the meaning ascribed to such term in Section 5.2(a).
"Earnest Money Deposit" has the meaning ascribed to such term in Section 4.1.
"Effective Date" means the date on which this Agreement has been executed and
delivered by both Seller and Purchaser.
"Environmental Laws" means each and every federal, state, county and municipal
statute, ordinance, rule, regulation, code, order, requirement, directive,
binding written interpretation and binding written policy pertaining to
Hazardous Substances issued by any Authorities and in effect as of the date of
this Agreement with respect to or which otherwise pertains to or affects the
Real Property or the Improvements, or any portion thereof, the use, ownership,
occupancy or operation of the Real Property or the Improvements, or any portion
thereof, or Purchaser, and as the same have been amended, modified or
supplemented from time to time prior to the Effective Date, including but not
limited to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. § 9601 et seq.), the Hazardous Substances Transportation
Act (49 U.S.C. § 1802 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), as amended by the Hazardous and Solid Wastes Amendments
of 1984, the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean Water Act (33 U.S.C. §
1321 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Solid Waste
Disposal Act (42 U.S.C.

1

--------------------------------------------------------------------------------




§ 6901 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.),
the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C. §
11001 et seq.), the Radon Gas and Indoor Air Quality Research Act of 1986 (42
U.S.C. § 7401 et seq.), the National Environmental Policy Act (42 U.S.C. § 4321
et seq.), the Superfund Amendment Reauthorization Act of 1986 (42 U.S.C. § 9601
et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.)
(collectively, the "Environmental Statutes"), and any and all rules and
regulations which have become effective prior to the date of this Agreement
under any and all of the Environmental Statutes.
"Escrow Agent" means Chicago Title Insurance Company having an office at 725
South Figueroa St., Suite 200, Los Angeles, CA 90017 Attn: Amy Hiraheta.
"Existing Survey" means Seller's existing survey of the Real Property entitled,
"Final Asbuilt", dated January 29, 2013 and last revised January 16, 2015,
prepared by Louis J. Weber & Associates, Inc.
"Evaluation Period" has the meaning ascribed to such term in Section 5.1.
"Governmental Regulations" means all statutes, ordinances, rules and regulations
of the Authorities applicable to Seller or the use or operation of the Real
Property or the Improvements or any portion thereof.
"Hazardous Substances" means (a) asbestos, radon gas and urea formaldehyde foam
insulation, (b) any solid, liquid, gaseous or thermal contaminant, including
smoke vapor, soot, fumes, acids, alkalis, chemicals, petroleum products or
byproducts, polychlorinated biphenyls, phosphates, lead or other heavy metals
and chlorine, (c) any solid or liquid waste (including, without limitation,
hazardous waste), hazardous air pollutant, hazardous substance, hazardous
chemical substance and mixture, toxic substance, pollutant, pollution, regulated
substance and contaminant, and (d) any other chemical, material or substance,
the use or presence of which, or exposure to the use or presence of which, is
prohibited, limited or regulated by any Environmental Laws.
"Improvements" means all buildings, structures, fixtures and any other
improvements on the Real Property.
"Lease" means that certain Lease Agreement, between Seller, as lessor, and
Wyndham Worldwide Operations, Inc., as lessee ("Tenant"), dated August 5, 2011
(the "Lease Agreement"), as guaranteed pursuant to a certain Guaranty of Lease
from Wyndham Worldwide Corporation, as guarantor ("Guarantor"), dated August 5,
2011, and as amended by a certain Commencement Date Agreement between Seller and
Tenant, dated March 26, 2013, and a certain First Amendment to Lease between
Seller and Tenant, dated February 28, 2014, and as to which Lease Agreement a
certain Memorandum of Lease between Seller and Tenant, dated October 20, 2011,
was recorded on October 25, 2011 in the Morris County Clerk’s Office in Book
21890, Page 1343, and as to which Seller and Tenant executed a certain
Memorandum of Lease Termination, dated October 20, 2011.
"Leasing Commission Agreement" means that certain brokerage commission agreement
entered into between Parsippany Campus Realty Associates L.L.C. ("PCRA") and
Wyndham Vacation Resorts, Inc. (the "Leasing Broker") on February 20, 2007, as
amended by letter agreement between Leasing Broker, PCRA and Seller, dated
August 5, 2011, and further amended by letter agreement between Leasing Broker
and Seller, dated March 26, 2013.
"Licensee Parties" has the meaning ascribed to such term in Section 5.1.
"Licenses and Permits" means, collectively, all of Seller's right, title and
interest, to the extent assignable, in and to licenses, permits, certificates of
occupancy, approvals and entitlements now or hereafter issued, approved or
granted by the Authorities in connection solely with the Real Property and the
Improvements, together with all renewals and modifications thereof, but
expressly reserving unto Seller or its affiliates all licenses, permits,
approvals and entitlements to the extent applicable to any adjoining real
property and improvements or any other real property and improvements in the
office park in which the Real Property and Improvements are situated other than
the Real Property and Improvements, as to which Real Property and Improvements
the Seller and its affiliates reserve no licenses, permits, approvals and
entitlements other than pursuant to any documents recorded in the land records
of Morris County.
"Permitted Outside Parties" has the meaning ascribed to such term in
Section 5.2(b).
"Property" has the meaning ascribed to such term in Section 2.1.
"Purchase Price" has the meaning ascribed to such term in Section 3.1.
"Purchaser's Affiliates" means any past, present or future: (i) shareholder,
partner, member, manager or owner of Purchaser; (ii) entity in which Purchaser
or any past, present or future shareholder, partner, member, manager or owner of
Purchaser has or had an interest; (iii) entity that, directly or indirectly,
controls, is controlled by or is under common control with Purchaser and
(iv) the heirs, executors, administrators, personal or legal representatives,
successors and assigns of any or all of the foregoing.
"Purchaser's Information" has the meaning ascribed to such term in
Section 5.3(c).
"Real Property" means that certain real property commonly known as 14 Sylvan
Way, in the Township of Parsippany-Troy Hills (the "Township"), County of
Morris, and State of New Jersey, and identified as Lot 1.13 in Block 202 on the
Tax Maps of the Township, and more fully described on Exhibit C annexed hereto
and made a part hereof, together with all of Seller’s right,

2

--------------------------------------------------------------------------------




title and interest, if any, in and to the appurtenances pertaining thereto,
including but not limited to Seller’s right, title and interest in and to the
adjacent street, alleys and right of ways, and any easement rights, air rights,
subsurface development rights and water rights.
"Scheduled Closing Date" means the later of (i) ten (10) Business Days after the
expiration of the Evaluation Period, or (ii) June 9, 2015 (or such earlier or
later date to which Purchaser and Seller may hereafter agree in writing).
"Seller's Affiliates" means any past, present or future: (i) shareholder,
partner, member, manager or owner of Seller; (ii) entity in which Seller or any
past, present or future shareholder, partner, member, manager or owner of Seller
has or had an interest; (iii) entity that, directly or indirectly, controls, is
controlled by or is under common control with Seller and (iv) the heirs,
executors, administrators, personal or legal representatives, successors and
assigns of any or all of the foregoing.
"Significant Portion" means, for purposes of the casualty provisions set forth
in Article XI hereof, loss or damage caused by fire or other casualty to the
Real Property and the Improvements or a portion thereof, which is uninsured
(other than deductibles) or would entitle the Tenant to terminate the Lease or
permanently abate any Rental pursuant to the terms thereof.
"SNDA" has the meaning ascribed to such term in Section 7.2.
"Strict Representations" means only the representations and warranties made by
Seller in clauses (a),(b),(c),(f), (g), (i), (k) and (l) of Section 8.1.
"Tenant" has the meaning ascribed to such term in Section 1.1 under the
definition of "Lease" or its successors and assigns.
"Termination Surviving Obligations" means the rights, liabilities and
obligations set forth in Sections 5.2, 5.3, 5.4, 12.1, Articles XIII and XIV,
16.1, 17.1, 18.2 and 18.8, and any other provisions which pursuant to their
terms survive any termination of this Agreement.
"Title Defects" has the meaning ascribed to such term in Section 6.2(a).
"To Seller's Knowledge", or "Knowledge of Seller", or similar use of the word
"Knowledge" as it relates to Seller means the present actual (as opposed to
constructive or imputed) knowledge solely of (i) James Corrigan, Vice President
of Property Management for Mack-Cali Realty Corporation, and (ii) Ricardo
Cardoso, Vice President of Investments for Mack-Cali Realty Corporation, without
any independent investigation or inquiry whatsoever.
Section 1.2    References: Exhibits and Schedules. Except as otherwise
specifically indicated, all references in this Agreement to Articles or Sections
refer to Articles or Sections of this Agreement, and all references to Exhibits
or Schedules refer to Exhibits or Schedules attached hereto, all of which
Exhibits and Schedules are incorporated into, and made a part of, this Agreement
by reference. The words "herein," "hereof," "hereinafter" and words and phrases
of similar import refer to this Agreement as a whole and not to any particular
Section or Article.
ARTICLE II
AGREEMENT OF PURCHASE AND SALE
Section 2.1    Agreement. Seller hereby agrees to sell, convey and assign to
Purchaser, and Purchaser hereby agrees to purchase and accept from Seller, on
the Closing Date and subject to the terms and conditions of this Agreement, all
of the following (collectively, the "Property"):
(a)    the Real Property;
(b)    the Improvements;
(c)    all of Seller's right, title and interest as lessor in and to the Lease;
(d)    to the extent assignable, the Licenses and Permits; and
(e)    all of Seller's right, title and interest, to the extent assignable or
transferable, in and to all other intangible rights, titles, interests,
privileges and appurtenances owned by Seller and related to or used exclusively
in connection with the ownership, use or operation of the Real Property and/or
the Improvements including but not limited to any assignable warranties with
respect to the Improvements ("Warranties").
No personal property or service contracts are included in this sale.
Section 2.2     Indivisible Economic Package. Purchaser has no right to
purchase, and Seller has no obligation to sell, less than all of the Property,
it being the express agreement and understanding of Purchaser and Seller that,
as a material inducement to Seller and Purchaser to enter into this Agreement,
Purchaser has agreed to purchase, and Seller has agreed to sell, all of the
Property, subject to and in accordance with the terms and conditions hereof.

3

--------------------------------------------------------------------------------




ARTICLE III
CONSIDERATION
Section 3.1    Purchase Price. The purchase price for the Property (the
"Purchase Price") shall be Eighty-one Million Four Hundred Thousand Dollars
($81,400,000.00) in lawful currency of the United States of America, payable as
provided in Section 3.3.
Section 3.2    Assumption of Obligations. As additional consideration for the
purchase and sale of the Property, at Closing Purchaser will assume all of the
covenants and obligations of Seller pursuant to the Lease, Leasing Commission
Agreement, and Licenses and Permits, as more fully set forth in this Agreement.
Section 3.3    Method of Payment of Purchase Price. No later than 12:00 noon
Pacific Time on the Closing Date, Purchaser shall pay the Purchase Price (less
the Earnest Money Deposit), together with all other costs and amounts to be paid
by Purchaser at the Closing pursuant to the terms of this Agreement
("Purchaser's Costs"), by Federal Reserve wire transfer of immediately available
funds to the account of Escrow Agent. Escrow Agent, following written
authorization by the parties at Closing, which shall be given prior to 1:00 p.m.
Pacific Time on the Closing Date, shall (i) pay to Seller by Federal Reserve
wire transfer of immediately available funds to an account designated by Seller,
the Purchase Price, less any costs or other amounts to be paid by Seller at
Closing pursuant to the terms of this Agreement, (ii) pay to the appropriate
payees, out of the proceeds of Closing payable to Seller, all costs and amounts
to be paid by Seller at Closing pursuant to the terms of this Agreement, and
(iii) pay Purchaser's Costs to the appropriate payees at Closing pursuant to the
terms of this Agreement.
ARTICLE IV
EARNEST MONEY DEPOSIT
AND ESCROW INSTRUCTIONS
Section 4.1    The Earnest Money Deposit. Within five (5) Business Days after
the Effective Date, Purchaser shall deposit with the Escrow Agent, by Federal
Reserve wire transfer of immediately available funds, the sum of One Million
Dollars ($1,000,000.00) as an earnest money deposit on account of the Purchase
Price (the "Earnest Money Deposit"). TIME IS OF THE ESSENCE with respect to the
deposit of the Earnest Money Deposit.
Section 4.2    Escrow Instructions. The Earnest Money Deposit shall be held in
escrow by the Escrow Agent in an interest-bearing account, in accordance with
the provisions of Article XVII. If, prior to the expiration of the Evaluation
Period, Purchaser elects to waive its right to allow this Agreement to
automatically terminate at the end of the Evaluation Period, in accordance with
Section 5.3(c), then the Earnest Money Deposit and the interest earned thereon
shall become non-refundable to Purchaser, except in certain limited
circumstances expressly set forth elsewhere in this Agreement. In the event
Purchaser allows this Agreement to automatically terminate at the expiration of
the Evaluation Period in accordance with Section 5.3(c), the Earnest Money
Deposit, together with all interest earned thereon, shall be refunded to
Purchaser.
Section 4.3    Designation of Certifying Person. In order to assure compliance
with the requirements of Section 6045 of the Internal Revenue Code of 1986, as
amended (the "Code"), and any related reporting requirements of the Code, the
parties hereto agree as follows:
(a)    Provided the Escrow Agent shall execute a statement in writing (in form
and substance reasonably acceptable to the parties hereunder) pursuant to which
it agrees to assume all responsibilities for information reporting required
under Section 6045(e) of the Code, Seller and Purchaser shall designate the
Escrow Agent as the person to be responsible for all information reporting under
Section 6045(e) of the Code (the "Certifying Person"). If the Escrow Agent
refuses to execute a statement pursuant to which it agrees to be the Certifying
Person, Seller and Purchaser shall agree to appoint another third party as the
Certifying Person.
(b)    Seller and Purchaser each hereby agree:
(i)to provide to the Certifying Person all information and certifications
regarding such party, as reasonably requested by the Certifying Person or
otherwise required to be provided by a party to the transaction described herein
under Section 6045 of the Code; and
(ii)to provide to the Certifying Person such party's taxpayer identification
number and a statement (on Internal Revenue Service Form W-9 or an acceptable
substitute form, or on any other form the applicable current or future Code
sections and regulations might require and/or any form requested by the
Certifying Person), signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Certifying Person is
correct.
ARTICLE V
INSPECTION OF PROPERTY
Section 5.1    Evaluation Period. For a period ending at 4:00 p.m. Pacific Time
on the thirtieth (30th) day after the Effective Date (the "Evaluation Period"),
Purchaser and its authorized agents and representatives (for purposes of this
Article V,

4

--------------------------------------------------------------------------------




the "Licensee Parties") shall have the right to perform inspections of the
Property, subject, however, to, and in accordance with, the terms and conditions
of this Article V and the rights of Tenant under the Lease. Purchaser shall not
enter upon the Property without first (i) notifying Seller in writing of the
date and time of its intended entry, the purpose for which such entry is
desired, and the consultants, if any, who shall make such entry, and (ii)
receiving from Seller its written consent to allow such entry, which consent
shall not be unreasonably withheld, conditioned or delayed. Upon receipt of such
notice, Seller shall promptly communicate with Tenant in order to obtain
Tenant’s consent to such entry to the extent required under the Lease and to
otherwise coordinate such entry with Tenant and to satisfy landlord’s prior
notice obligations and any other preconditions to such entry as may be contained
in the Lease. Purchaser shall not communicate with or contact Tenant or
Guarantor unless a representative of Seller shall be included in the
communication and/or contact. Purchaser shall not communicate with any of the
Authorities without the prior written consent of Seller, which will not be
unreasonably withheld, conditioned or delayed. Notwithstanding anything to the
contrary contained herein, no physical testing or sampling shall be conducted
upon the Real Property without Seller's specific prior written consent, which
will not be unreasonably withheld, conditioned or delayed. Purchaser will
provide to Seller notice of the intention of Purchaser or the other Licensee
Parties to conduct such physical sampling or testing at least three (3) Business
Days prior to such intended sampling or testing, which notice shall set forth
the testing or sampling contemplated to be made. At Seller's option, Seller
and/or its consultants may be present for any such testing or sampling and may
require that such testing or sampling be done during normal business hours. TIME
IS OF THE ESSENCE with respect to the provisions of this Section 5.1.
Section 5.2    Document Review.
(a)    Prior to the Effective Date, Purchaser has had the opportunity to review
the Lease as posted in Broker’s on-line data room (the "Data Room"). In
addition, during the Evaluation Period, Purchaser and the Licensee Parties shall
have the right to review and inspect, at Purchaser’s sole cost and expense, all
of the following which, to Seller’s Knowledge, are in Seller’s possession or
control (collectively, the "Documents"): the Lease, all existing environmental
reports and studies of the Real Property (which Purchaser shall have the right
to have updated at Purchaser’s sole cost and expense), real estate tax bills,
together with assessments (special or otherwise), ad valorem and personal
property tax bills covering the period of Seller’s ownership of the Property;
engineering reports and studies; the Leasing Commission Agreement; and the
Licenses and Permits. The Documents shall be available through the Data Room or
for inspection (and copying) at Seller’s offices. Purchaser shall not have the
right to review or inspect materials not directly related to the leasing,
maintenance and/or management of the Property, including, without limitation,
Seller's internal memoranda, financial projections, budgets, appraisals,
proposals for work not actually undertaken, accounting and tax records and
similar proprietary, elective or confidential information.
(b)    Purchaser acknowledges that any and all of the Documents may be
proprietary and confidential in nature and are being provided to Purchaser
solely to assist Purchaser in determining the desirability of purchasing the
Property. Subject only to the provisions of Article XII, Purchaser agrees not to
disclose the contents of the Documents or any of the provisions, terms or
conditions contained therein to any party outside of Purchaser’s organization
other than its attorneys, partners, accountants, Licensee Parties or lenders
(collectively, for purposes of this Section 5.2(b), the "Permitted Outside
Parties"). Purchaser further agrees that within its organization, or as to the
Permitted Outside Parties, the Documents will be disclosed and exhibited only to
those persons within Purchaser’s organization or within the Permitted Outside
Parties who are involved in the determination of the desirability of Purchaser's
acquisition of the Property. Purchaser agrees not to divulge the contents of
such Documents and other information except in strict accordance with the
confidentiality standards set forth in this Section 5.2 and Article XII. In
permitting Purchaser and the Permitted Outside Parties to review the Documents
and other information to assist Purchaser, Seller has not waived any privilege
or claim of confidentiality with respect thereto, and no third party benefits or
relationships of any kind, either express or implied, have been offered,
intended or created by Seller, and any such claims are expressly rejected by
Seller and waived by Purchaser and the Permitted Outside Parties, for whom, by
its execution of this Agreement, Purchaser is acting as an agent with regard to
such waiver.
(c)    Purchaser acknowledges that some of the Documents may have been prepared
by third parties and may have been prepared prior to Seller’s ownership of the
Property. PURCHASER HEREBY ACKNOWLEDGES THAT EXCEPT AS MAY BE EXPRESSLY SET
FORTH ELSEWHERE IN THIS AGREEMENT OR ANY OF THE CLOSING DOCUMENTS, SELLER HAS
NOT MADE AND DOES NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING THE TRUTH,
ACCURACY OR COMPLETENESS OF THE DOCUMENTS OR THE SOURCES THEREOF. EXCEPT AS MAY
BE EXPRESSLY SET FORTH ELSEWHERE IN THIS AGREEMENT OR ANY OF THE CLOSING
DOCUMENTS, SELLER HAS NOT UNDERTAKEN ANY INDEPENDENT INVESTIGATION AS TO THE
TRUTH, ACCURACY OR COMPLETENESS OF THE DOCUMENTS AND IS PROVIDING THE DOCUMENTS
SOLELY AS AN ACCOMMODATION TO PURCHASER.
Section 5.3    Entry and Inspection Obligations; Termination of Agreement.
(a)    Purchaser agrees that in inspecting or examining the Property, Purchaser
and the other Licensee Parties will not breach the Lease or unreasonably
interfere with the use and occupancy of the Property by Tenant; damage any part
of the Property or the property of Tenant; injure or otherwise cause bodily harm
to Seller or Tenant or any of their respective agents, consultants and
employees, or to any other person or entity; permit any liens to attach to the
Real Property by reason of the exercise of

5

--------------------------------------------------------------------------------




Purchaser’s rights under this Article V; or reveal or disclose any information
obtained concerning the Property and the Documents to anyone outside Purchaser’s
organization, except in accordance with the confidentiality standards set forth
in Section 5.2(b) and Article XII. Purchaser will (i) maintain commercial
general liability (occurrence) insurance on terms and in amounts reasonably
satisfactory to Seller, and Workers’ Compensation insurance in statutory limits
for its employees (if any), and, if Purchaser or any Licensee Party performs any
physical inspection or sampling at the Real Property in accordance with
Section 5.1, then Purchaser or such Licensee Party shall maintain errors and
omissions insurance and contractor’s pollution liability insurance on terms and
in amounts reasonably acceptable to Seller, and, in the case of the commercial
general liability insurance and the errors and omissions insurance, insuring
Seller, Mack-Cali Realty, L.P., Mack-Cali Realty Corporation, Tenant, Guarantor,
and such other parties as Seller shall reasonably request as additional
insureds, covering any accident or event arising in connection with the presence
of Purchaser or the other Licensee Parties on the Real Property or Improvements,
and deliver evidence of insurance verifying such coverage to Seller prior to
entry upon the Real Property or Improvements. Purchaser further agrees that in
inspecting or examining the Property, Purchaser shall (i) promptly pay when due
the costs of all inspections, examinations, testing and sampling done with
regard to the Property; (ii) cause any inspection, examination, testing or
sampling to be conducted in accordance with standards customarily employed in
the industry and in compliance with all Governmental Regulations; (iii) upon
Seller's written request, furnish to Seller copies of any studies, reports or
test results received by Purchaser regarding the Property; and (v) restore the
Real Property and Improvements as near as possible to the condition in which the
same were found before any such examination, testing or sampling was undertaken.
(b)    Purchaser hereby indemnifies, defends and holds Seller, Tenant and
Guarantor and their respective partners, members, agents, directors, officers,
employees, successors and assigns, harmless from and against any and all liens,
claims, causes of action, damages, liabilities, demands, suits, and obligations
to third parties, together with all losses, penalties, costs and expenses
relating to any of the foregoing (including but not limited to court costs and
reasonable attorneys’ fees) (collectively, "Losses"), to the extent arising out
of any inspections, investigations, examinations, sampling or tests conducted by
Purchaser or any of the Licensee Parties with respect to the Property or any
violation of the provisions of this Section 5.3, but excluding any Losses
arising from the discovery of pre-existing conditions.
(c)    In the event that Purchaser determines, after its inspection of the
Documents and Real Property and Improvements, that it does not want to proceed
with the transaction as set forth in this Agreement, for any reason or no
reason, Purchaser shall have the right to allow this Agreement to automatically
terminate at the expiration of the Evaluation Period. Unless Purchaser provides
written notice to Seller and Escrow Agent prior to the expiration of the
Evaluation Period, WITH TIME BEING OF THE ESSENCE WITH RESPECT THERETO, that
Purchaser is waiving its right to allow this Agreement to terminate pursuant to
this Section 5.3(c), this Agreement shall automatically terminate at the end of
the Evaluation Period. In the event Purchaser allows this Agreement to terminate
in accordance with this Section 5.3(c), or if this Agreement is terminated in
accordance with any other provision of this Agreement that expressly provides
Purchaser with the right to do so, Purchaser shall receive a prompt refund of
the Earnest Money Deposit, together with all interest which has accrued thereon,
and except with respect to the Termination Surviving Obligations, this Agreement
shall be null and void and the parties shall have no further obligations to each
other under this Agreement. In the event this Agreement terminates for any
reason, Purchaser shall promptly return to Seller all copies Purchaser has made
of the Documents and, upon written request from Seller, Purchaser shall promptly
deliver to Seller copies of any studies, reports or test results regarding any
part of the Property obtained by Purchaser in connection with Purchaser’s
inspection of the Property (collectively, "Purchaser’s Information").
Section 5.4    Sale "As Is". THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT HAS
BEEN NEGOTIATED BETWEEN SELLER AND PURCHASER. THIS AGREEMENT REFLECTS THE MUTUAL
AGREEMENT OF SELLER AND PURCHASER, AND PURCHASER HAS THE RIGHT TO CONDUCT ITS
OWN INDEPENDENT EXAMINATION OF THE PROPERTY. EXCEPT FOR THE MATTERS EXPRESSLY
REPRESENTED IN THIS AGREEMENT OR IN ANY OF THE CLOSING DOCUMENTS, PURCHASER HAS
NOT RELIED UPON AND WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY
REPRESENTATION OR WARRANTY OF SELLER OR ANY OF SELLER'S AGENTS OR
REPRESENTATIVES, AND PURCHASER HEREBY ACKNOWLEDGES THAT NO SUCH REPRESENTATIONS
OR WARRANTIES HAVE BEEN MADE. ALL OF THE FOLLOWING PROVISIONS OF THIS
SECTION 5.4 ARE LIMITED BY AND SUBJECT TO ANY REPRESENTATIONS AND WARRANTIES
EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY OF THE CLOSING DOCUMENTS.
SELLER SPECIFICALLY DISCLAIMS, AND NEITHER SELLER NOR ANY OF SELLER’S AFFILIATES
NOR ANY OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE
WHATSOEVER TO PURCHASER, AND NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR
CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY
PURCHASER WITH RESPECT TO THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR,
CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY PORTION THEREOF,
INCLUDING BUT NOT LIMITED TO (a) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR

6

--------------------------------------------------------------------------------




SAMPLES OF MATERIALS, (d) ANY RIGHTS OF PURCHASER UNDER APPROPRIATE STATUTES TO
CLAIM DIMINUTION OF CONSIDERATION, (e) ANY CLAIM BY PURCHASER FOR DAMAGES
BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, WITH RESPECT TO THE IMPROVEMENTS,
(f) THE FINANCIAL CONDITION OR PROSPECTS OF THE PROPERTY AND (g) THE COMPLIANCE
OR LACK THEREOF OF THE REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL
REGULATIONS, INCLUDING WITHOUT LIMITATION ENVIRONMENTAL LAWS, NOW EXISTING OR
HEREAFTER ENACTED OR PROMULGATED, IT BEING THE EXPRESS INTENTION OF SELLER AND
PURCHASER THAT, EXCEPT AS MAY BE EXPRESSLY SET FORTH TO THE CONTRARY ELSEWHERE
IN THIS AGREEMENT, THE PROPERTY WILL BE CONVEYED AND TRANSFERRED TO PURCHASER IN
ITS PRESENT CONDITION AND STATE OF REPAIR, "AS IS" AND "WHERE IS," WITH ALL
FAULTS. PURCHASER REPRESENTS THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND
SOPHISTICATED PURCHASER OF REAL ESTATE, AND THAT IT IS RELYING SOLELY ON ITS OWN
EXPERTISE AND THAT OF PURCHASER'S CONSULTANTS IN PURCHASING THE PROPERTY.
PURCHASER HAS BEEN GIVEN A SUFFICIENT OPPORTUNITY HEREIN TO CONDUCT AND HAS
CONDUCTED OR WILL CONDUCT SUCH INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT
EXAMINATIONS OF THE PROPERTY AND RELATED MATTERS AS PURCHASER DEEMS NECESSARY,
INCLUDING BUT NOT LIMITED TO THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF,
AND WILL RELY UPON SAME AND NOT UPON ANY STATEMENTS OF SELLER (EXCLUDING THE
LIMITED MATTERS EXPRESSLY REPRESENTED BY SELLER IN SECTION 8.1 HEREOF OR IN THE
CLOSING DOCUMENTS) NOR OF ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT, MEMBER OR
ATTORNEY OF SELLER. PURCHASER ACKNOWLEDGES THAT ALL INFORMATION OBTAINED BY
PURCHASER WAS OBTAINED FROM A VARIETY OF SOURCES, AND SELLER WILL NOT BE DEEMED
TO HAVE REPRESENTED OR WARRANTED THE COMPLETENESS, TRUTH OR ACCURACY OF ANY OF
THE DOCUMENTS OR OTHER SUCH INFORMATION HERETOFORE OR HEREAFTER FURNISHED TO
PURCHASER (EXCLUDING ANY SUCH MATTERS THAT MAY BE EXPRESSLY REPRESENTED BY
SELLER IN SECTION 8.1 HEREOF OR IN THE CLOSING DOCUMENTS). UPON CLOSING,
PURCHASER WILL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED
TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
PURCHASER'S INSPECTIONS AND INVESTIGATIONS. PURCHASER ACKNOWLEDGES AND AGREES
THAT, UPON CLOSING, SELLER WILL SELL AND CONVEY TO PURCHASER, AND PURCHASER WILL
ACCEPT THE PROPERTY, "AS IS, WHERE IS," WITH ALL FAULTS. PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR
REPRESENTATIONS COLLATERAL TO OR AFFECTING THE PROPERTY BY SELLER, ANY AGENT OF
SELLER OR ANY THIRD PARTY. SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY
ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
PROPERTY FURNISHED BY ANY EMPLOYEE, REAL ESTATE BROKER, AGENT, OR OTHER PERSON
OR ENTITY, UNLESS THE SAME ARE SPECIFICALLY SET FORTH IN THIS AGREEMENT OR
INCORPORATED HEREIN BY REFERENCE. PURCHASER ACKNOWLEDGES THAT THE PURCHASE PRICE
REFLECTS THE "AS IS, WHERE IS" NATURE OF THIS SALE AND ANY FAULTS, LIABILITIES,
DEFECTS OR OTHER ADVERSE MATTERS THAT MAY BE ASSOCIATED WITH THE PROPERTY.
PURCHASER, WITH PURCHASER’S COUNSEL, HAS FULLY REVIEWED THE DISCLAIMERS AND
WAIVERS SET FORTH IN THIS AGREEMENT AND UNDERSTANDS THEIR SIGNIFICANCE AND
AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN
INTEGRAL PART OF THIS AGREEMENT, AND THAT SELLER WOULD NOT HAVE AGREED TO SELL
THE PROPERTY TO PURCHASER FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMERS AND
OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT.
IF PURCHASER GIVES NOTICE THAT PURCHASER IS WAIVING ITS RIGHT TO ALLOW THIS
AGREEEMENT TO TERMINATE PURSUANT TO SECTION 5.3(c) HEREOF, THEN PURCHASER AND
PURCHASER’S AFFILIATES HEREBY FURTHER COVENANT AND AGREE NOT TO SUE SELLER AND
SELLER’S AFFILIATES AND RELEASE SELLER AND SELLER’S AFFILIATES OF AND FROM AND
WAIVE ANY CLAIM OR CAUSE OF ACTION, INCLUDING WITHOUT LIMITATION ANY STRICT
LIABILITY CLAIM OR CAUSE OF ACTION, THAT PURCHASER OR PURCHASER’S AFFILIATES MAY
HAVE AGAINST SELLER OR SELLER’S AFFILIATES UNDER ANY ENVIRONMENTAL LAW, NOW
EXISTING OR HEREAFTER ENACTED OR PROMULGATED, RELATING TO ENVIRONMENTAL MATTERS
OR ENVIRONMENTAL CONDITIONS IN, ON, UNDER, ABOUT OR MIGRATING FROM OR ONTO THE
PROPERTY AT OR PRIOR TO THE TIME OF THE EXPIRATION OF THE EVALUATION PERIOD,
INCLUDING,WITHOUT LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT, OR BY VIRTUE OF ANY COMMON LAW RIGHT, NOW
EXISTING OR HEREAFTER CREATED, RELATED TO ENVIRONMENTAL CONDITIONS OR
ENVIRONMENTAL MATTERS IN, ON, UNDER, ABOUT OR MIGRATING FROM OR ONTO THE
PROPERTY. IF PURCHASER CLOSES THIS TRANSACTION, THEN PURCHASER AND PURCHASER’S
AFFILIATES HEREBY FURTHER COVENANT AND AGREE NOT TO SUE SELLER AND SELLER’S
AFFILIATES AND RELEASE SELLER AND SELLER’S AFFILIATES OF AND FROM AND WAIVE ANY
CLAIM OR CAUSE OF ACTION, INCLUDING

7

--------------------------------------------------------------------------------




WITHOUT LIMITATION ANY STRICT LIABILITY CLAIM OR CAUSE OF ACTION, THAT PURCHASER
OR PURCHASER’S AFFILIATES MAY HAVE AGAINST SELLER OR SELLER’S AFFILIATES UNDER
ANY ENVIRONMENTAL LAW, NOW EXISTING OR HEREAFTER ENACTED OR PROMULGATED,
RELATING TO ENVIRONMENTAL MATTERS OR ENVIRONMENTAL CONDITIONS IN, ON, UNDER,
ABOUT OR MIGRATING FROM OR ONTO THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, OR BY
VIRTUE OF ANY COMMON LAW RIGHT, NOW EXISTING OR HEREAFTER CREATED, RELATED TO
ENVIRONMENTAL CONDITIONS OR ENVIRONMENTAL MATTERS IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE PROPERTY. THE TERMS AND CONDITIONS OF THIS
SECTION 5.4 WILL EXPRESSLY SURVIVE ANY SUBSEQUENT TERMINATION OF THIS AGREEMENT
OR THE CLOSING, AS THE CASE MAY BE, AND WILL NOT MERGE WITH THE PROVISIONS OF
ANY CLOSING DOCUMENTS AND ARE HEREBY DEEMED INCORPORATED INTO THE DEED AS FULLY
AS IF SET FORTH AT LENGTH THEREIN.
Section 5.5    Tenant Interview.  After the Effective Date of this Agreement,
Seller shall use commercially reasonable efforts to arrange an interview, to
occur no later than three (3) days prior to the expiration of the Evaluation
Period, between the Purchaser and a representative(s) of the Tenant with
specific knowledge of the operations of the Tenant at the Property and the
strategic importance of the location to the overall operations of the Tenant.
Seller shall have a right to have a representative present during any and all
Tenant interviews. In the event that Seller is unable to arrange a Tenant
interview by the deadline set forth above, and Purchaser does not allow this
Agreement to automatically terminate pursuant to Section 5.3(c) above, then
Seller shall be deemed to have satisfied its obligation in this Section 5.5.
ARTICLE VI
TITLE MATTERS
Section 6.1    Survey. Purchaser acknowledges receipt of the Existing Survey.
Any modification, update or recertification of the Existing Survey shall be at
Purchaser’s election and sole cost and expense.
Section 6.2    Title Review.
(a)    Not later than that date which is three (3) Business Days prior to the
expiration of the Evaluation Period (the "Title Objection Date"), Purchaser may
provide Seller with a copy of a title insurance commitment (the "Title
Commitment") issued by Escrow Agent and an updated survey of the Real Property
and Improvements, together with a written notice objecting to any exceptions,
encumbrances or other matters set forth in the Title Commitment or on the
updated survey (any such defects, encumbrances or other matters to which
Purchaser objects in writing prior to the Title Objection Date are called herein
"Title Defects"). (For the avoidance of doubt, all matters shown on the Existing
Survey are conclusively deemed to be acceptable to Purchaser.) In the event
Seller does not receive written notice of any Title Defects by the Title
Objection Date, TIME BEING OF THE ESSENCE, then Purchaser will be deemed to have
accepted the exceptions to title set forth on the Title Commitment and all
matters set forth on the updated survey as permitted exceptions ("Permitted
Exceptions"). In addition, Purchaser agrees that, at Closing, title to the
Property shall be subject to a certain Amendment to Amended and Restated
Cross-Easement Agreement, between Seller and The GC Net Lease (Parsippany)
Investors, LLC, with respect to a certain Amended and Restated Cross-Easement
Agreement, dated February 28, 2014, and recorded in the Somerset County Clerk’s
Office on March 11, 2014 in Book 22503, Page 1144 (the "Cross-Easement
Agreement"), such Amendment to be in the form annexed hereto and made a part
hereof as Exhibit F (the "Cross-Easement Amendment").
(b)    After the Title Objection Date, if the Escrow Agent raises any new
exception to title to the Real Property, Purchaser’s counsel shall have five (5)
Business Days after he or she receives notice of such exception (the "New
Objection Date") to provide Seller with written notice if Purchaser objects to
such new exception, in which event such new exception shall constitute a Title
Defect and the Scheduled Closing Date shall be extended as necessary to afford
Seller and Purchaser the consideration and response periods contemplated by
Section 6.3(a) and as otherwise contemplated therein. In the event Seller does
not receive notice of such new exception by the New Objection Date, TIME BEING
OF THE ESSENCE, Purchaser will be deemed to have accepted the new exception as a
Permitted Exception.
(c)    All taxes, water rates or charges, sewer rents and assessments, plus
interest and penalties thereon, which on the Closing Date are liens against the
Real Property and which Seller is obligated to pay and discharge will be
credited against the Purchase Price (subject to the provision for apportionment
of taxes, water rates and sewer rents herein contained) and shall not be deemed
a Title Defect. In addition, inasmuch as the payment of such items is the
Tenant’s responsibility, and such items constitute additional rent under the
Lease, after the Closing such sums shall be treated as Delinquent Rental
pursuant to Section 10.4 below. If on the Closing Date there shall be security
interests filed against the Real Property, such items shall not be Title Defects
if (i) the personal property covered by such security interests is no longer in
or on the Real Property, (ii) such personal property is owned or leased by the
Tenant, or (iii) the security interest was filed more than five (5) year prior
to the Closing Date and was not renewed.

8

--------------------------------------------------------------------------------




(d)    If on the Closing Date the Real Property shall be affected by any lien
which Seller has elected to attempt to remove or is otherwise obligated to
remove pursuant to the express provisions of this Agreement, then Seller shall
not be required to discharge or satisfy the same of record provided that Escrow
Agent either omits the lien as an exception from the Title Commitment or insures
against collection thereof from out of the Real Property, and a credit is given
to Purchaser for the recording charges for a satisfaction or discharge of such
lien.
(e)    No franchise, transfer, inheritance, income, corporate or other tax open,
levied or imposed against Seller or any former owner of the Property, that may
be a lien against the Property on the Closing Date, shall be an objection to
title if the Escrow Agent insures against collection thereof from or out of the
Real Property and/or the Improvements, and provided further that Seller deposits
with the Escrow Agent a sum of money or a parental guaranty reasonably
sufficient to secure a release of the Property from the lien thereof. If a
search of title discloses judgments, bankruptcies, or other returns against
other persons having names the same as or similar to that of Seller, Seller will
deliver to Purchaser an affidavit stating that such judgments, bankruptcies or
other returns do not apply to Seller, and such search results shall not be
deemed Title Defects.
Section 6.3    Title Defect.
(a)    In the event Seller receives notice of any Title Defect within the time
periods required under Section 6.2 above ("Title Defect Notice"), Seller shall
notify Purchaser within ten (10) days after receiving the Title Defect Notice
whether Seller will attempt to remove the Title Defect, in which event the
Scheduled Closing Date shall be extended to the extent reasonably necessary for
up to thirty (30) days. If Seller (i) fails to so notify Purchaser within such
ten (10) day period that it elects to attempt to remove the Title Defect, (ii)
notifies Purchaser within such period that it will not attempt to remove such
title Defect, or (iii) having elected to attempt to do so, Seller is unable to
effect such cure within the thirty (30) day extension period set forth above,
then Purchaser shall have the right, by written notice given to Seller within
five (5) days after receiving Seller’s notice of its election not to remove the
Title Defects (or, if no such notice is given, within five (5) days after the
expiration of the ten (10) day period in which Seller had the right to elect to
attempt to remove the Title Defects), or, if applicable, within five (5) days
after the expiration of the thirty (30) day extension period, to (x) waive the
Title Defect and close title in accordance with the provisions of this Agreement
on the Scheduled Closing Date (if the Scheduled Closing Date is then being
extended pursuant to this Section 6.3, then the extension shall end, and the
Scheduled Closing Date shall occur, on the fifth (5th) Business Day after giving
written notice of such waiver to Seller), or (y) terminate this Agreement, in
which case Purchaser shall receive a prompt refund of the Earnest Money Deposit,
together with all interest which has accrued thereon, and except with respect to
the Termination Surviving Obligations, this Agreement shall be null and void and
the parties shall have no further obligations to each other under this
Agreement. If Purchaser fails to elect to terminate this Agreement by notice
given to Seller within such five (5) day period, then Purchaser shall be deemed
to have waived such Title Defect, and Purchaser shall close title in accordance
with the provisions of this Agreement on the Scheduled Closing Date (if the
Scheduled Closing Date is then being extended pursuant to this Section 6.3, then
the extension shall end, and the Scheduled Closing Date shall occur, on the
fifth (5th) Business Day after the expiration of such five (5) day period).
(b)    Notwithstanding any provision of this Article VI to the contrary, Seller
shall be obligated to cure exceptions to title to the Property, in the manner
described above, relating to liens and security interests securing any
financings of Seller, and any mechanic’s liens resulting from work at the
Property commissioned by Seller or a Seller Affiliate; provided, however, that
any such mechanic’s lien may be cured by bonding in accordance with New Jersey
law.
ARTICLE VII
INTERIM OPERATING COVENANTS AND ESTOPPELS
Section 7.1    Interim Operating Covenants.
(a)    From the Effective Date until Closing, Seller shall continue to perform
its obligations and enforce its rights and Tenant’s obligations under the Lease
in the ordinary course of Seller’s business and substantially in accordance with
Seller’s past and present practice.
(b)    From the Effective Date until the Closing, Seller shall not take any of
the following actions without the prior written consent of Purchaser, which
consent shall not be unreasonably withheld, delayed or conditioned prior to the
expiration of the Evaluation Period, and, thereafter, in Purchaser’s sole and
absolute discretion, and which consent shall be deemed granted in the event that
Purchaser fails to respond to a written request for its consent within ten (10)
Business Days: (i) make or permit to be made any material alterations to or upon
the Property; provided, however, Purchaser’s consent shall not be required for
repairs or other work if the repairs or other work are of an emergency nature,
or are required by law, or are permitted to be made by Tenant or required to be
made by Seller under the Lease; provided, however, that in any of such events,
Seller shall notify Purchaser of such work as soon as practicable; (ii) enter
into any contracts for the provision of services and/or supplies to the Property
which are not terminable without premium or penalty by Purchaser upon no more
than thirty (30) days’ prior written notice; (iii) enter into any leases,
licenses, or other occupancy agreements with respect to the Property or any part
thereof, or extend (except pursuant to a provision of the Lease), terminate or
cancel (except in the event of a Tenant default), or otherwise amend the Lease
(except pursuant to a provision of the Lease that specifically contemplates or
requires such amendment and except for a certain Second

9

--------------------------------------------------------------------------------




Amendment to the Lease in the form annexed hereto and made a part hereof as
Exhibit I; the "Second Amendment"); (iv) remove or permit the removal from the
Property of any fixtures, mechanical equipment, or any other item included in
the Property except when (a) replaced with items of equal or greater quality, or
(b) permitted to be removed by Tenant under the Lease (provided, however, that
Seller shall not be in default of this Agreement if Tenant removes any such item
in violation of the Lease, as long as Seller uses commercially reasonable
efforts to enforce the Lease against Tenant, but such violation shall constitute
the failure of a condition precedent to Closing); or (v) grant any easements or
title encumbrances that will affect the Property or any portion thereof after
the Closing Date.
(c)    Seller agrees that from the date of this Agreement to the Closing Date,
Seller shall: (i) at its expense, continue to perform in all material respects
its obligations as landlord under the Lease; (ii) not mortgage any part of the
Property; (iii) not make any commitment or incur any liability to any labor
union, through negotiations or otherwise with respect to the Property, except in
connection with emergency repairs or other emergency work.
(d)    Seller agrees that from the date of this Agreement until the earlier of
(i) the Closing or (ii) July 19, 2015, Seller shall maintain in full force and
effect an all-risk casualty insurance policy for the Property and all
improvements thereon, in substantially the same form as currently maintained.
(e)    Promptly after receipt, Seller shall provide Purchaser with true and
complete copies of any written notices that Seller receives from any Authorities
with respect to (i) any special assessments or proposed increases in the
valuation of the Property; (ii) any condemnation or eminent domain proceedings
affecting the Property or any portion thereof; or (iii) any material violation
of any environmental law or any zoning, health, fire, safety or other law,
regulation or code applicable to the Property. In addition, Seller shall deliver
or cause to be delivered to Purchaser, promptly upon the giving or receipt
thereof by Seller, true and complete copies of any written notices of default or
potential default or other material issue given or received by Seller under the
Lease.
(f)    Seller will advise Purchaser promptly of any suit, action, arbitration,
or legal or other proceeding or governmental investigation which is instituted
after the Effective Date and which concerns or affects Seller or the Property,
other than any such matters (such as slip and fall and similar claims) that are
covered by Seller’s insurance.
(g)    If, prior to the expiration of the Evaluation Period, Purchaser has given
written notice to Seller that Purchaser is waiving its right to allow this
Agreement to terminate pursuant to Section 5.3(c) hereof, then promptly
thereafter Seller shall commence and diligently follow any process that is
required by any material and/or service provider that, to Seller’s Knowledge,
has provided an assignable Warranty to Seller that is in Seller’s possession or
control, to obtain such provider’s written consent to the assignment of such
Warranty to Purchaser; provided, however, that Seller shall not be required to
complete the process until after the Closing, as long as it is completed within
120 days after the Closing. The obligations of Seller under this Section 7.1(g)
shall survive the Closing. To the extent that any work on the roof is required
as a pre-condition to receiving the Warranty provider’s approval of the transfer
of the Warranty, then Seller shall cause such work to be promptly completed at
either its own expense, the expense of the provider of the roof Warranty, and/or
the expense of Tenant (to the extent that the cost of such work is Tenant’s
liability under the Lease); provided that to the extent that such cost is
Tenant’s liability under the Lease, and the work is not completed or the bills
therefor received until after the Closing, then Purchaser shall bill Tenant for
such cost within ten (10) Business Days after Purchaser receives an invoice for
such costs from Seller, and Purchaser shall remit payment of such costs to
Seller within ten (10) Business Days after it receives payment from Tenant.
Section 7.2    Estoppels and SNDA. (a) It will be a condition precedent to
Closing that Seller obtain (i) from Tenant an executed estoppel certificate in
the form, or limited to the substance, prescribed by the Lease (the "Estoppel
Certificate"), and (ii) from the office park maintenance association (the
"Association") that has jurisdiction over the Real Property and Improvements
pursuant to a recorded Declaration, an executed estoppel certificate in form and
substance reasonably satisfactory to Purchaser (the "Association Estoppel"). If,
on or before twenty-five days prior to the Scheduled Closing Date, Seller has
been unable to obtain the Purchaser’s Estoppel as defined in Section 7.2(b)
below, then Seller shall use commercially reasonable efforts (which, for the
avoidance of doubt, do not include the obligation to pay any amounts, incur any
obligations or liabilities or initiate any legal action) to have Tenant execute
the Estoppel Certificate. Seller shall not be in default of its obligations
hereunder if Tenant fails to deliver the Estoppel Certificate or the Association
fails to deliver the Association Estoppel, or the Tenant or Association delivers
an estoppel certificate which is not in accordance with this Agreement, but such
failure shall constitute the failure of a condition precedent to Purchaser’s
obligation to complete the purchase of the Property. In such event, Purchaser
shall receive a prompt refund of the Earnest Money Deposit, together with all
interest which has accrued thereon, and except with respect to the Termination
Surviving Obligations, this Agreement shall be null and void and the parties
shall have no further obligations to each other under this Agreement.
(b)    Within five (5) Business Days after the Effective Date, Seller shall
request that (i) Tenant execute and deliver an estoppel certificate in the form
attached hereto as Exhibit G (the "Purchaser’s Estoppel"), and (ii) Guarantor
execute and deliver a guarantor estoppel certificate in the form attached hereto
as Exhibit J (the "Guarantor Estoppel"). Additionally, if requested by Purchaser
prior to the end of the Evaluation Period, Seller shall request that Tenant
execute and deliver a subordination,

10

--------------------------------------------------------------------------------




non-disturbance and attornment agreement in the form attached hereto as Exhibit
H (the "SNDA"). Seller shall use commercially reasonable efforts (which, for the
avoidance of doubt, do not include the obligation to pay any amounts, incur any
obligations or liabilities or initiate any legal action) to have Tenant execute
the Purchaser’s Estoppel and (if requested) SNDA and have Guarantor execute the
Guarantor Estoppel; provided, however, the Scheduled Closing Date shall not be
delayed, and Purchaser’s obligations to close title shall not be affected, by
Tenant’s failure to execute and deliver the Purchaser’s Estoppel or SNDA and/ or
Guarantor’s failure to execute and deliver the Guarantor Estoppel. If Tenant
executes and delivers the Purchaser’s Estoppel, it shall be deemed to constitute
the satisfaction of the condition precedent that Seller deliver the Estoppel
Certificate described in Section 7.2(a) above.
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES
Section 8.1    Seller’s Representations and Warranties. Subject to the
limitations set forth below in this Section 8.1 and in Section 8.3 of this
Agreement, the following constitute the sole representations and warranties of
Seller to Purchaser, which representations and warranties shall be true and
accurate in all material respects as of the Effective Date and the expiration of
the Evaluation Period and, solely with respect to the Strict Representations, as
of the Scheduled Closing Date:
(a)    Status. Seller is a limited liability company, duly organized and validly
existing under the laws of the State of New Jersey.
(b)    Authority. Seller possesses all requisite power and authority, and has
taken all actions required by its organizational documents and applicable law,
has obtained all necessary consents, to execute and deliver this Agreement and
will, by Closing, have taken all actions required by its organizational
documents and the law applicable to such documents to consummate the
transactions contemplated by this Agreement. This Agreement and the Seller’s
Closing Documents (hereinafter defined) are, or will be when executed and
delivered by Seller, legally binding on, and enforceable against, Seller, in
accordance with their respective terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, receivership and other
similar laws affecting the rights and remedies of creditors generally and by
general principles of equity.
(c)    Non-Contravention. The execution and delivery of this Agreement by Seller
and the consummation by Seller of the transactions contemplated hereby will not
violate any judgment, order, injunction, decree, regulation or ruling of any
court or Authority or conflict with, result in a breach of, or constitute a
default under the organizational documents of Seller, any note or other evidence
of indebtedness, any mortgage, deed of trust or indenture, or any lease or other
material agreement or instrument to which Seller is a party or by which it is
bound.
(d)    Suits and Proceedings. To Seller’s Knowledge, there are no legal actions,
suits or similar proceedings pending and served, or threatened in writing
against Seller or the Property which (i) are not adequately covered by existing
insurance and (ii) if adversely determined, would have a material adverse effect
on (x) the continued operation of the Property as currently operated, (y)
Seller’s ability to consummate the transactions contemplated hereby, or (iii)
the value of the Property.
(e)    Environmental Reports. The copies of the environmental reports and
studies that Seller shall make available to Purchaser and/or its consultants for
review pursuant to Section 5.2 above constitute all of the environmental reports
and studies that Seller has in its possession or control with respect to the
Real Property. Seller makes no representation or warranty, however, as to the
accuracy or completeness of the content of such reports or studies or as to
whether Purchaser has the legal right to rely on such reports or studies.
(f)     Leasing Commission Agreements. A true, correct and complete copy of the
Leasing Commission Agreement has been made available to Purchaser and shall
continue to be available to Purchaser for review pursuant to Section 5.2 of this
Agreement. The Leasing Commission Agreement constitutes the only brokerage
agreement in effect with respect to the Lease.
(g)    Non-Foreign Entity. Seller is not a "foreign person" or "foreign
corporation" as those terms are defined in the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.
(h)    Tenant and Lease; Bus Service Agreement. The Tenant is the only tenant of
the Property. To Seller’s Knowledge: (i) the Lease constitutes all of the
agreements between Seller and the Tenant or Guarantor with respect to the
Tenant’s use and occupancy of the Property, and (ii) Seller has made available
to Purchaser, and will make available to Purchaser in accordance with Section
5.2, a true, accurate and complete copy of the Lease for review and copying by
Purchaser. In addition to the Lease, the Real Property is affected by a certain
Bus Service & Bus Stop/Bus Shelter License between Tenant, as licensor, and New
Jersey Transit Corporation, as licensee, dated December 17, 2012.
(i)    Service Contracts. Seller is not a party to any service contract that
might affect the Real Property after the Closing.
(j)    Anti-Terrorism. Neither Seller, nor any member of Seller nor any of their
respective officers, directors, or members is named by any Executive Order of
the United States Treasury Department as a terrorist, a "Specially Designated
National and Blocked Person," or any other banned or blocked person, entity,
nation or transaction pursuant to any law, order, rule

11

--------------------------------------------------------------------------------




or regulation that is enforced or administered by the Office of Foreign Assets
Control (collectively, an "Identified Terrorist".) Seller is not engaging in
this transaction on the behalf of any Identified Terrorist.
(k)     Knowledge. James Corrigan, Vice President of Property Management for
Mack-Cali Realty Corporation and Ricardo Cardoso, Vice President of Investments
for Mack-Cali Realty Corporation, are the primary Seller representatives having
direct knowledge of the operation and condition of the Property and the facts
and circumstances with respect to which the representations and warranties are
made in this Agreement.
(l)    Consents. No consent, waiver, approval or authorization is required from
any person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Seller or the performance by Seller
of the transactions contemplated hereby.
(m)    ISRA. Seller has no Knowledge that the Real Property has been used to
refine, produce, store, handle, transfer or process any Hazardous Substances,
except as disclosed in the Environmental Reports or as permitted under the Lease
and except as customarily occurs in connection with the construction, use and
operation of commercial office buildings and associated improvements.     The
term "Environmental Reports" means the reports and studies referenced in clause
(e) of Section 8.1.
(n)    Bankruptcy. No bankruptcy, insolvency, reorganization or similar action
or proceeding, whether voluntary or involuntary, is pending, or, to Seller’s
knowledge, has been threatened in writing, against Seller.
(o)    Condemnation. Seller has received no written notice from any governmental
authority of any pending or contemplated condemnation affecting the Property.
(p)     Taxes and Assessments. Seller has not filed, and has not retained anyone
to file, an appeal of the real property tax assessments against the Property.
(q)    Cost-Sharing Agreements. To Seller’s Knowledge, there exist no unrecorded
cost-sharing agreements burdening either Seller or the Property that will
survive the Closing (other than the Cross-Easement Agreement as amended by the
Cross-Easement Amendment).
If, before the expiration of the Evaluation Period, Seller acquires Knowledge of
any fact or condition which constitutes a material change in any of the
representations and warranties set forth in Section 8.1, Seller shall (a)
promptly notify Purchaser in writing of such fact or condition, and (b) have the
right to cure such fact or condition before the Closing, and the existence of
such fact or condition shall not be a ground for Purchaser terminating this
Agreement, provided that (i) Seller, promptly, after discovering the fact or
condition, assures Purchaser in writing that Seller is capable of curing, and
intends to cure, such fact or condition prior to the Closing and (ii) Seller
acts diligently to cure the fact or condition and completes such cure prior to
the Scheduled Closing Date. Subject to Seller’s right to cure as set forth in
the preceding sentence, provided a material change in any representation or
warranty is not the result of the willful breach of this Agreement by Seller and
does not relate to a Strict Representation, Purchaser’s exclusive remedy upon
being advised of any material change in the representations and warranties shall
be the termination of this Agreement. If Purchaser desires to terminate this
Agreement due to a material change in any representation or warranty, Purchaser
shall notify Seller within five (5) Business Days after receipt of a notice from
Seller advising of any such change, whereupon, the Earnest Money Deposit shall
be returned to Purchaser and, except as expressly provided herein, this
Agreement and all rights and obligations of the respective parties hereunder
shall be null and void. For the avoidance of doubt, Purchaser shall have no
right to terminate this Agreement on account of (and Seller shall have no
liability in connection with) any change in a representation or warranty
occurring after the expiration of the Evaluation Period, unless the change
relates to a Strict Representation or is caused by a willful breach of this
Agreement by Seller.
Section 8.2    Purchaser’s Representations and Warranties. Purchaser represents
and warrants to Seller the following:
(a)    Status. Purchaser is a duly organized and validly existing corporation
under the laws of the State of California.
(b)    Authority. The execution and delivery of this Agreement and the
performance of Purchaser’s obligations hereunder have been duly authorized by
all necessary action on the part of Purchaser and this Agreement constitutes the
legal, valid and binding obligation of Purchaser.
(c)    Non-Contravention. The execution and delivery of this Agreement by
Purchaser and the consummation by Purchaser of the transactions contemplated
hereby will not violate any judgment, order, injunction, decree, regulation or
ruling of any court or Authority or conflict with, result in a breach of or
constitute a default under the organizational documents of Purchaser, any note
or other evidence of indebtedness, any mortgage, deed of trust or indenture, or
any lease or other material agreement or instrument to which Purchaser is a
party or by which it is bound.

12

--------------------------------------------------------------------------------




(d)    Consents. No consent, waiver, approval or authorization is required from
any person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Purchaser or the performance by
Purchaser of the transactions contemplated hereby.
(e)    Anti-Terrorism. Neither Purchaser, nor any officer, director,
shareholder, partner, investor or member of Purchaser is an Identified
Terrorist. Purchaser is not engaging in this transaction on the behalf of,
either directly or indirectly, any Identified Terrorist.
Section 8.3    Survival of Representations, Warranties and Covenants. The
representations and warranties of Seller set forth in Section 8.1 or elsewhere
in this Agreement will survive the Closing for a period of nine (9) months,
after which time they will merge into the Deed. Purchaser will not have any
right to bring any action against Seller as a result of any breach of such
representations or warranties unless and until the aggregate amount of all
liabilities and losses arising out of all such breaches exceeds One Hundred
Thousand Dollars ($100,000) (the "Minimum Threshold"); provided, however, if the
Minimum Threshold is reached, then Seller’s liability shall revert back and
cover the first dollar of such liabilities and losses and shall not be limited
to only the excess of such liabilities and losses above the Minimum Threshold.
In addition, in no event will Seller's liability for all such breaches exceed,
in the aggregate, the sum of Two Million Dollars ($2,000,000). Seller shall have
no liability with respect to any of Seller's representations or warranties
herein if, prior to the Closing, Purchaser obtains actual knowledge (from
whatever source, including, without limitation, as a result of Purchaser's due
diligence tests, investigations and inspections of the Property, the Tenant’s
estoppel certificate, or written disclosure by Seller or Seller's agents and
employees) that any of Seller's representations or warranties herein are
inaccurate, and Purchaser nevertheless consummates the transaction contemplated
by this Agreement. Except as set forth in the final sentence of this Section
8.3, Purchaser shall conclusively be deemed to have actual knowledge that a
representation or warranty was inaccurate if (i) Purchaser or any of its
directors, officers, employees, agents, consultants or representatives had
actual knowledge that the representation or warranty was inaccurate, incomplete
or misleading, or had actual knowledge of any information or fact which would
render the representation or warranty inaccurate, incomplete or misleading, or
(ii) this Agreement, any Exhibit or any Documents made available through the
Data Room in accordance with Section 5.2, or any studies, tests, analysis,
investigations or reports prepared by or for Purchaser, its employees, agents,
attorneys, accountants, investors or other representatives contains information
which is inconsistent with a representation or warranty. The Closing Surviving
Obligations and the Termination Surviving Obligations will survive Closing
without limitation unless a specified period is otherwise provided in this
Agreement. All other covenants and agreements made or undertaken by Seller under
this Agreement, unless otherwise specifically provided herein, will not survive
the Closing but will be merged into the Deed and other Closing documents
delivered at the Closing. Notwithstanding anything to the contrary contained in
this Section 8.3, as to the content of Documents made available to Purchaser
through the Data Room, Purchaser shall not be deemed to have actual knowledge
thereof nor that a representation or warranty of Seller made herein is
inaccurate to the extent that such content is contradictory to a representation
or warranty of Seller set forth in this Agreement and Seller had Knowledge of
such inaccuracy.
ARTICLE IX
CONDITIONS PRECEDENT TO CLOSING
Section 9.1    Conditions Precedent to Obligation of Purchaser. The obligation
of Purchaser to consummate the transaction hereunder shall be subject to the
fulfillment on or before the Closing Date of all of the following conditions,
any or all of which may be waived by Purchaser in its sole discretion:
(a)    Seller shall have delivered to Purchaser all of the items required to be
delivered to Purchaser pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 10.3.
(b)    Seller shall have delivered (i) the Estoppel Certificate or Purchaser’s
Estoppel and (ii) the Association Estoppel to Purchaser. In the event that this
condition precedent to Closing is not satisfied on or before the Scheduled
Closing Date, then Seller shall have the right to postpone the Closing for up to
fourteen (14) days to enable Seller to attempt to satisfy this condition
precedent.
(c)    Seller and Tenant shall have executed and delivered the Second Amendment,
and Seller shall have delivered, in accordance with the requirements of the
Second Amendment, the original unrecorded Memorandum of Lease Termination, dated
as of October 20, 2011 by and between Seller and Tenant and pertaining the
Lease.
(d)    Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the Closing Date.
Section 9.2    Conditions Precedent to Obligation to Seller. The obligation of
Seller to consummate the transaction hereunder shall be subject to the
fulfillment on or before the date of Closing (or as otherwise provided) of all
of the following conditions, any or all of which may be waived by Seller in it
sole discretion:
(a)    Seller shall have received the Purchase Price as adjusted pursuant to,
and payable in the manner provided for, in this Agreement.

13

--------------------------------------------------------------------------------




(b)    Purchaser shall have delivered to Seller all of the items required to be
delivered to Seller pursuant to the terms of this Agreement, including but not
limited to, those provided for in Section 10.2.
(c)    Purchaser shall have performed and observed, in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the Closing Date.
ARTICLE X
CLOSING
Section 10.1    Closing. The consummation of the transaction contemplated by
this Agreement by delivery of documents and payments of money shall take place
at 12:00 noon Pacific Time on the Scheduled Closing Date at the offices of
Escrow Agent. Seller and Purchaser each hereby agrees to reasonably cooperate to
conduct the closing by overnight courier through an escrow arrangement with
Escrow Agent. At Closing, the events set forth in this Article X will occur, it
being understood that the performance or tender of performance of all matters
set forth in this Article X are mutually concurrent conditions which may be
waived by the party for whose benefit they are intended. The acceptance of the
Deed by Purchaser shall be deemed to be full performance and discharge of each
and every agreement and obligation on the part of Seller to be performed
hereunder unless otherwise specifically provided herein or in the Closing
Documents.
Section 10.2    Purchaser’s Closing Obligations. On the Closing Date, Purchaser,
at its sole cost and expense, will deliver the following items to Seller
(through Escrow Agent) at Closing as provided herein:
(a)    The Purchase Price, after all adjustments are made as herein provided, by
Federal Reserve wire transfer of immediately available funds, in accordance with
the timing and other requirements of Section 3.3;
(b)    Two counterpart originals of the Assignment, duly executed by Purchaser;
(c)    Evidence reasonably satisfactory to Escrow Agent that the person
executing the Assignment on behalf of Purchaser has full right, power and
authority to do so;
(d)    A counterpart of the Closing Statement, duly executed by Purchaser (a
copy of which will be binding on Purchaser if delivered electronically to Seller
and Escrow Agent at Closing);
(e)    Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transaction which is the subject of this
Agreement.
Section 10.3    Seller's Closing Obligations. At the Closing, Seller will
deliver to Purchaser (through Escrow Agent) the following documents:
(a)    A bargain and sale deed with covenants against the grantor’s acts (the
"Deed"), duly executed and acknowledged by Seller, conveying to Purchaser the
Real Property and the Improvements subject only to the Permitted Exceptions and
Cross-Easement Amendment;
(b)    Two counterpart originals of an assignment and assumption of Seller’s
interest in the Lease, the Leasing Commission Agreement, the Licenses and
Permits and any assignable Warranties, in the form attached hereto as Exhibit A
(the "Assignment"), duly executed by Seller.
(c)    Evidence reasonably satisfactory to Escrow Agent that the person
executing the documents delivered by Seller pursuant to this Section 10.3 on
behalf of Seller has full right, power, and authority to do so;
(d)    A certificate in the form attached hereto as Exhibit B ("Certificate as
to Foreign Status") certifying that Seller is not a "foreign person" as defined
in Section 1445 of the Internal Revenue Code of 1986, as amended;
(e)    To the extent that originals are in Seller’s possession or control, a
counterpart original of the Lease, the Second Amendment, and the Leasing
Commission Agreement, and original Licenses and Permits and Warranties, or, to
the extent that originals of any of the foregoing items are not in Seller’s
possession or control, a certified true copy of the Lease and the Leasing
Commission Agreement, and copies of the Licenses and Permits and Warranties;
(f)    A counterpart of the Closing Statement, duly executed by Seller (a copy
of which will be binding if delivered electronically to Purchaser and Escrow
Agent at Closing);
(g)    A letter from Seller to Tenant requesting that future rent under the
Lease be paid to Purchaser;
(h)    An executed affidavit of title in the form of Exhibit E;
(i)    The (i) Estoppel Certificate or Purchaser’s Estoppel and (ii) the
Association Estoppel;
(j)    To the extent in Seller's possession, all keys, codes and other security
devices for the Property;

14

--------------------------------------------------------------------------------




(k)    To the extent in Seller's possession, copies of any and all operations
manuals relating to equipment serving the Property; and
(l)    Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transaction which is the subject of this
Agreement.
Section 10.4    Prorations.
(a)    Seller and Purchaser agree to adjust, as of 11:59 p.m. on the day
preceding the Closing Date (the "Proration Time"), the following (collectively,
the "Proration Items"):
(i)    Rents, in accordance with Section 10.4(b) below.
(ii)    In the event that there shall be any expenses attributable to the
operation, maintenance or ownership of the Property that are not paid directly
by the Tenant under the Lease ("Other Proration Items"), then Seller will be
responsible for the amounts thereof relating to the period up to and including
the Closing Date, and Purchaser will be responsible for the amounts thereof
relating to the period after the Closing Date. Accordingly, to the extent that
Seller prepaid for any Other Proration Items that are attributable to the period
after the Closing Date, Seller will receive a credit therefor at Closing.
Conversely, at Closing, to the extent that Seller has not yet paid for any Other
Proration Items that are attributable to the period on or prior to the Closing
Date, then Purchaser shall receive a credit for such Other Proration Items and
shall pay such expenses when due, or, if past-due at Closing, within seven (7)
days after Closing.
Seller will be charged and credited for the amounts of all of the Proration
Items relating to the period up to and including the Proration Time, and
Purchaser will be charged and credited for all of the Proration Items relating
to the period after the Proration Time. The estimated Closing prorations shall
be set forth on a preliminary closing statement to be prepared by Seller and
submitted to Purchaser prior to the Closing Date (the "Closing Statement"). The
Closing Statement, once agreed upon, shall be signed by Purchaser and Seller.
The prorations shall be paid at Closing by Purchaser to Seller (if the
prorations result in a net credit to Seller) or by Seller to Purchaser (if the
prorations result in a net credit to Purchaser) by increasing or reducing the
cash to be delivered by Purchaser in payment of the Purchase Price at the
Closing. If the actual amounts of the Proration Items are not known as of the
Closing Date, the prorations will be made at Closing on the basis of the best
evidence then available; thereafter, when actual figures are received,
re-prorations will be made on the basis of the actual figures, and a final cash
settlement will be made between Seller and Purchaser. No prorations will be made
in relation to insurance premiums, and Seller's insurance policies will not be
assigned to Purchaser. The provisions of this Section 10.4(a) will survive the
Closing for twelve (12) months.
(b)    Purchaser will receive a credit on the Closing Statement for the prorated
amount (as of the Proration Time) of all Rental (as defined below in this
paragraph) previously paid to or collected by Seller and attributable to any
period following the Proration Time. After the Closing, Seller will cause to be
paid or turned over to Purchaser all Rental, if any, received by Seller after
Closing and attributable to any period following the Proration Time. "Rental" as
used herein includes fixed monthly rentals, additional rentals, percentage
rentals, escalation rentals (which include building operation and maintenance
costs and expenses and real estate taxes as provided for under the Lease, to the
extent the same exceeds any expense stop specified in the Lease), retroactive
rentals, all administrative charges, utility charges, tenant or real property or
office park association dues, and other sums and charges payable by the Tenant
under the Lease. Rental is "Delinquent" when it was due prior to the Closing
Date, and payment thereof has not been made on or before the Proration Time.
Delinquent Rental will not be prorated. Purchaser agrees to use good faith
collection procedures with respect to the collection of any Delinquent Rental,
but Purchaser will have no liability for the failure to collect any such amounts
and will not be required to pursue legal action to enforce collection of any
such amounts owed to Seller by the Tenant. Seller reserves the right to pursue a
collection action against the Tenant for Delinquent Rental; provided, however,
in no event may Seller seek to terminate the Lease or Tenant’s occupancy
thereunder or threaten to do so. All sums collected by Purchaser from and after
Closing from the Tenant will be applied first to amounts due from the Tenant for
the month of Closing, then to current amounts due subsequent to Closing, then to
amounts owed by the Tenant to Seller. Purchaser and Seller shall promptly remit
to the other any sums received by either party that are due to the other
pursuant to this Section 10.4(b).
Section 10.5    Costs of Title Company and Closing Costs. Costs incurred in
connection with this transaction will be allocated as follows:
(a)    Seller shall pay (i) Seller’s attorney’s fees; (ii) one-half (1/2) of any
escrow fees payable to the Escrow Agent; (iii) the cost to prepare and record
discharges of any encumbrances that Seller is removing pursuant to the terms of
this Agreement; (iv) one-half of any costs incurred in connection with the
transfer of the Warranties; and (v) all realty transfer fees and taxes other
than the "Mansion Tax" described in Section 10.5(b)(vii) below, which shall be
paid by Purchaser.
(b)    Purchaser shall pay (i) Purchaser’s attorney's fees; (ii) the cost of
recording the Deed to the Real Property and any other documents, other than the
cost to record discharges of any encumbrances that Seller is removing pursuant
to the terms of this Agreement; (iii) the cost of all title searches and title
insurance premiums; (iv) one-half (1/2) of any escrow fees payable to the Escrow
Agent; (v) the cost of any updated survey that Purchaser elects to obtain; (vi)
one-half of any costs incurred in

15

--------------------------------------------------------------------------------




connection with the transfer of the Warranties; and (vii) the realty transfer
tax payable by purchasers of property and known in New Jersey as the "Mansion
Tax".
(c)    Any other costs and expenses of Closing not provided for in this
Section 10.5 shall be allocated between Purchaser and Seller in accordance with
the custom in the area in which the Property is located.
Section 10.6    Like-Kind Exchange. Purchaser hereby acknowledges that Seller
may now or hereafter desire to enter into a partially or completely nontaxable
exchange (a "Section 1031 Exchange") involving the Property (and/or any one or
more of the properties comprising the Property) under Section 1031 of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder. In connection therewith, and notwithstanding anything
herein to the contrary, Purchaser shall cooperate with Seller and shall take,
and consent to Seller taking, any action in furtherance of effectuating a
Section 1031 Exchange (including, without limitation, any action undertaken
pursuant to Revenue Procedure 2000-37, 2000-40 IRB, as may hereafter be amended
or revised (the "Revenue Procedure")), including, without limitation,
(a) permitting Seller or an "exchange accommodation titleholder" (within the
meaning of the Revenue Procedure) ("EAT") to assign, or cause the assignment of,
this Agreement and all of Seller’s rights hereunder with respect to any or all
of the Property to a "qualified intermediary" (as defined in Treasury
Regulations Section 1.1031(k)-1(g)(4)(iii)) (a "QI"); (b) permitting Seller to
assign this Agreement and all of Seller’s rights and obligations hereunder with
respect to any or all of the Property and/or to convey, transfer or sell any or
all of the Property, to (i) an EAT; (ii) any one or more limited liability
companies ("LLCs") that are wholly-owned by an EAT; or (iii) any one or more
LLCs that are wholly-owned by Seller and/or any Affiliate of Seller and to
thereafter permit Seller to assign its interest in such one or more LLCs to an
EAT; and (c) pursuant to the terms of this Agreement, having any or all of the
Property conveyed by an EAT or any one or more of the LLCs referred to in
(b)(ii) or (b)(iii) above, and allowing for the consideration therefor to be
paid by an EAT, any such LLC or a QI; provided, however, that Purchaser shall
not be required to delay the Closing or incur additional expense; and provided
further that Seller shall provide whatever safeguards are reasonably requested
by Purchaser, and not inconsistent with Seller’s desire to effectuate a Section
1031 Exchange involving any of the Property, to ensure that all of Seller’s
obligations under this Agreement shall be satisfied in accordance with the terms
thereof.
ARTICLE XI
CONDEMNATION AND CASUALTY
Section 11.1    Casualty. If, prior to the Closing Date, all or a Significant
Portion of the Real Property and Improvements is destroyed or damaged by fire or
other casualty, then Purchaser shall have the right to terminate this Agreement
upon notice to Seller within fifteen (15) days after such damage or destruction
(time being of the essence with respect to such notice). If this Agreement is so
terminated, the Earnest Money Deposit and all interest accrued thereon will be
returned to Purchaser and thereafter neither Seller nor Purchaser will have any
further rights or obligations to the other hereunder except with respect to the
Termination Surviving Obligations. If less than a Significant Portion of the
Real Property and Improvements is destroyed or damaged as aforesaid or a
Significant Portion of the Real Property and Improvements is destroyed or
damaged and Purchaser does not elect to terminate this Agreement, the parties
will proceed to Closing pursuant to the terms hereof without abatement of the
Purchase Price, and Seller’s insurance proceeds shall be disbursed and applied
for the benefit of Purchaser in accordance with the terms and conditions of the
Lease, which obligation shall survive Closing; provided, however, that, at
Closing, Purchaser shall receive a credit against the Purchase Price in the
amount of any deductible under Seller’s insurance policy.
Section 11.2    Condemnation of Property. In the event that a condemnation or
eminent domain proceeding is commenced against the Property or any part thereof,
and it results in the Lease being terminated pursuant to the terms thereof, then
this Agreement shall automatically terminate. If this Agreement is so
terminated, the Earnest Money Deposit and all interest accrued thereon will be
returned to Purchaser and thereafter neither Seller nor Purchaser will have any
further rights or obligations to the other hereunder except with respect to the
Termination Surviving Obligations. If the Lease is not so terminated, the
parties will proceed to Closing pursuant to the terms hereof without abatement
of the Purchase Price, except that the Seller shall assign and/or pay over or
credit to Purchaser at Closing all right, title and interest of Seller in and to
any net compensation paid or to be paid to the owner of the Property as a result
of such condemnation.
ARTICLE XII
CONFIDENTIALITY
Section 12.1    Confidentiality. Seller and Purchaser each expressly acknowledge
and agree that the transactions contemplated by this Agreement and the terms,
conditions, and negotiations concerning the same will be held in the strictest
confidence by each of them and, except as otherwise set forth in Section 5.2(b),
will not be disclosed by either of them except to their respective legal
counsel, accountants, consultants, officers, directors, and except and only to
the extent that such disclosure may be necessary for their respective
performances hereunder. Purchaser further acknowledges and agrees that, unless
and until the Closing occurs, all information obtained by Purchaser in
connection with the Property will not be disclosed by Purchaser to any third
persons without the prior written consent of Seller. Nothing contained in this
Article XII will preclude or limit either party to this Agreement from
disclosing or accessing any information otherwise deemed confidential under this
Article XII in response to lawful process or subpoena or other valid or
enforceable order of a court of competent jurisdiction or any filings with

16

--------------------------------------------------------------------------------




governmental authorities, such as the Securities and Exchange Commission,
required by reason of the transactions provided for herein or otherwise required
pursuant to an opinion of counsel. In addition, prior to, at or after Closing,
any release to the public of information with respect to the sale contemplated
herein or any matters set forth in this Agreement will be made only in a form
approved by Purchaser and Seller and their respective counsel, which approval
shall not be unreasonably withheld or delayed. The provisions of this
Article XII will survive the Closing or any termination of this Agreement.
ARTICLE XIII
REMEDIES
Section 13.1    Default by Seller. In the event the Closing and the transactions
contemplated hereby do not occur as herein provided by reason of any default of
Seller, Purchaser may, as Purchaser’s sole and exclusive remedy, elect by notice
to Seller within ten (10) Business Days following the Scheduled Closing Date,
any of the following: (a) terminate this Agreement, in which event Seller will
reimburse Purchaser’s actual, reasonable out-of-pocket transaction costs up to
$75,000.00 and Purchaser will receive from the Escrow Agent the Earnest Money
Deposit, together with all interest accrued thereon, whereupon Seller and
Purchaser will have no further rights or obligations under this Agreement,
except with respect to the Termination Surviving Obligations; or (b) seek to
enforce specific performance of Seller’s obligation to convey the Property to
Purchaser in accordance with the terms and conditions of this Agreement (it
being understood and agreed that the remedy of specific performance shall not be
available to enforce other obligations of Seller hereunder); or (c) to proceed
to Closing in accordance with the terms and conditions of this Agreement.
Notwithstanding the forgoing, if Purchaser elects to terminate this Agreement
pursuant to clause (a) above, or is deemed to have so terminated this Agreement,
on account of Seller voluntarily having transferred title to the Real Property
to a third party in willful violation of this Agreement and thereby rendering
specific performance unobtainable, then Purchaser shall have the right to seek,
in addition to the $75,000.00 of out-of-pocket transaction costs, any actual
direct damages (which, for the avoidance of doubt, shall include the amount by
which the sales price to such third party exceeds the Purchase Price hereunder,
but shall exclude consequential damages) to which Purchaser is entitled at law,
provided that the aggregate amount of such transaction costs and damages shall
not exceed an amount equal to the Earnest Money Deposit. Purchaser expressly
waives its rights to seek damages in the event of Seller’s default hereunder,
except as expressly set forth in the preceding sentence. Purchaser shall be
deemed to have elected to terminate this Agreement pursuant to clause (a) above
if Purchaser fails to file suit for specific performance against Seller in a
court having jurisdiction in the county and state in which the Property is
located on or before sixty (60) days following the Scheduled Closing Date.
Notwithstanding the foregoing, nothing contained in this Section 13.1 will limit
Purchaser's remedies at law, in equity or as herein provided in pursuing
remedies for a breach by Seller of any of the Termination Surviving Obligations
or Closing Surviving Obligations.
Section 13.2    Default by Purchaser. In the event the Closing and the
consummation of the transactions contemplated herein do not occur as provided
herein by reason of any default of Purchaser, Purchaser and Seller agree it
would be impractical and extremely difficult to prove the damages which Seller
may suffer. Purchaser and Seller hereby agree that (a) an amount equal to the
Earnest Money Deposit, together with all interest accrued thereon, is a
reasonable estimate of the total net detriment Seller would suffer in the event
Purchaser defaults and fails to complete the purchase of the Property, and (b)
such amount will be the full, agreed and liquidated damages for Purchaser’s
default and failure to complete the purchase of the Property, and will be
Seller’s sole and exclusive remedy (whether at law or in equity) for any default
of Purchaser resulting in the failure of consummation of the Closing, whereupon
this Agreement will terminate and Seller and Purchaser will have no further
rights or obligations hereunder, except with respect to the Termination
Surviving Obligations. The payment of such amount as liquidated damages is not
intended as a forfeiture or penalty but is intended to constitute liquidated
damages to Seller. Notwithstanding the foregoing, nothing contained herein will
limit Seller’s remedies at law, in equity, or as herein provided in the event of
a breach by Purchaser of any of the Termination Surviving Obligations or Closing
Surviving Obligations.
ARTICLE XIV
NOTICES
Section 14.1    Notices.
(a)    All notices or other communications required or permitted hereunder shall
be in writing, and shall be given by any nationally recognized overnight
delivery service with proof of delivery, or electronic mailing of a ".pdf" copy
thereof, provided that a copy thereof also be delivered by nationally recognized
overnight delivery service to the extent such notice is given by electronic
mail, sent to the intended addressee at the address set forth below, or to such
other address or to the attention of such other person as the addressee will
have designated by written notice sent in accordance herewith. Unless changed in
accordance with the preceding sentence, the addresses for notices given pursuant
to this Agreement will be as follows:

17

--------------------------------------------------------------------------------




If to Purchaser:
Griffin Capital Corporation
Griffin Capital Plaza
1520 E. Grand Avenue
El Segundo, CA 90245
Attention: Robert Corry
Tel: (310) 469-6100
Email: rcorry@griffincapital.com




 
 
 

With a copy to:
Dickstein Shapiro LLP
1825 Eye Street NW
Washington, DC 20006-5403
Attention: Jason R. Eig, Esq.
Tel.: (202) 420-5008    
E-Mail: EigJ@dicksteinshapiro.com






 
 
 

and to:
Mary Higgins, Esq.
General Counsel
Griffin Capital
790 Estate Drive, Suite 180
Deerfield, IL 60015
Email: mhiggins@griffincapital.com




 
 
 

With a copy to:
14 Sylvan Realty L.L.C.
c/o Mack-Cali Realty Corporation
343 Thornall Street
Edison, New Jersey 08837-2206
with separate notices to the attention of:
Mr. Mitchell E. Hersh
Tel.: (732) 590-1040     
E-Mail: mhersh@mack-cali.com


and
Gary T. Wagner, Esq.
Tel.: (732) 590-1516    
E-Mail: gwagner@mack-cali.com








 
 
 
 

If to Escrow Agent:
Chicago Title Insurance Company
Amy D. Hiraheta, Vice President, Sr. Escrow Officer &
Sr. National Coordinator, National Projects Division
725 South Figueroa St., Suite 200
Los Angeles, CA 90017
(213) 488-4373 Direct
amy.hiraheta@ctt.com






 
 
 



Notwithstanding the obligation to send a copy of notices given by electronic
mail by overnight mail, notices given by electronic mail shall be deemed
received and effective upon the day of transmission (provided transmission
occurs on a Business Day prior to 7:00 p.m. in the time zone of the recipient).
Notices given by overnight delivery service as aforesaid shall be deemed
received and effective on the first Business Day following such dispatch.
Notices may be given by counsel for the parties described above, and such
notices shall be deemed given by said party, for all purposes hereunder.
ARTICLE XV
ASSIGNMENT
Section 15.1     Assignment: Binding Effect. Except in accordance with this
Section 15.1, Purchaser will not have the right to assign this Agreement. After
the expiration of the Evaluation Period, Purchaser shall have the right to
assign this Agreement, without Seller's consent or approval, to a single purpose
entity that is owned by an operating partnership whose general partner is a Real
Estate Investment Trust ("REIT"), provided that the day-to-day operations and
affairs of such REIT are controlled and directed by Purchaser as sponsor of the
REIT; and provided further that (a) written notice of the proposed assignment
(including the name of the assignee) is delivered to Seller not less than five
(5) Business Days prior to the Scheduled Closing Date, (b) an originally
executed assignment and assumption agreement, in form reasonably satisfactory to
Seller, is delivered to Seller and Escrow Agent prior to Closing pursuant to
which the assignee assumes all obligations and liabilities of Purchaser under
this Agreement, and (c) Purchaser shall remain primarily liable hereunder as a
principal (and not a guarantor or surety) for all obligations and liabilities
arising or accruing through the completion of the Closing, including, without
limitation, the payment of the Purchase

18

--------------------------------------------------------------------------------




Price to Seller and the performance of the other conditions precedent to
Seller’s obligation to consummate the Closing; provided, however, if the Closing
occurs and the Purchaser has complied with all of its obligations hereunder
through the Closing, the Purchaser (but not its assignee) shall be relieved of
all obligations of Purchaser arising under this Agreement before, on and after
such Closing. Purchaser shall be permitted to assign this Agreement without
Seller's consent or approval to a yet to be formed Delaware limited liability
company to be named "Griffin (Parsippany 14) Essential Asset REIT II, LLC, a
Delaware limited liability company"; provided that (i) such entity is a single
purpose entity that is owned by an operating partnership whose general partner
is a REIT, (ii) the day-to-day operations and affairs of such REIT are
controlled and directed by Purchaser as sponsor of the REIT, and (iii) Purchaser
complies with the other requirements set forth above in clauses (a) through (c)
of this Section 15.1.
ARTICLE XVI
BROKERAGE
Section 16.1    Brokers. Seller has retained Holliday Fenoglio Fowler, L.P.
("Broker") in connection with this sale of the Property. If the Closing occurs,
Seller agrees to pay Broker a brokerage commission pursuant to a separate
agreement by and between Seller and Broker. Seller shall indemnify, defend and
hold Purchaser harmless from and against any and all loss, cost, damage,
liability or expense, including reasonable attorneys’ fees, which Purchaser may
sustain, incur or be exposed to by reason of a claim for a fee or commission
resulting from any other such claim made through or under Seller or Seller’s
breach of this obligation. Purchaser represents that it has not dealt with any
brokers, finders or salesmen in connection with this transaction other than
Broker, and agrees to indemnify, defend and hold Seller harmless from and
against any and all loss, cost, damage, liability or expense, including
reasonable attorneys’ fees, which Seller may sustain, incur or be exposed to by
reason of a claim for a fee or commission resulting from this representation
being untrue or inaccurate in any material respect. The provisions of this
Article XVI will survive the Closing or termination of this Agreement.
ARTICLE XVII
ESCROW AGENT
Section 17.1    Escrow.
(a)    Escrow Agent will hold the Earnest Money Deposit in escrow in an
interest-bearing account of the type generally used by Escrow Agent for the
holding of escrow funds until the earlier of (i) the Closing, or (ii) the
termination of this Agreement in accordance with any right hereunder. In the
event that prior to the expiration of the Evaluation Period, Purchaser elects to
waive its right to allow this Agreement to automatically terminate at the end of
the Evaluation Period as set forth in Section 5.3(c), the Earnest Money Deposit
shall be non-refundable to Purchaser except in certain limited circumstances
expressly set forth elsewhere in this Agreement, but shall be credited against
the Purchase Price at the Closing. All interest earned on the Earnest Money
Deposit shall be paid to and be for the benefit of Purchaser unless the Earnest
Money Deposit is paid to Seller as liquidated damages pursuant to this
Agreement. In the event this Agreement is allowed by Purchaser to automatically
terminate at the expiration of the Evaluation Period, the Earnest Money Deposit
and all interest accrued thereon will be returned by the Escrow Agent to
Purchaser, without Seller having any right to dispute such return. In the event
the Closing occurs, the Earnest Money Deposit will be released to Seller, and
Purchaser shall receive all of the interest earned on the Earnest Money Deposit.
In all other instances, Escrow Agent shall not release the Earnest Money Deposit
to either party until Escrow Agent has been requested by Seller or Purchaser to
release the Earnest Money Deposit and has given the other party five (5)
Business Days to dispute, or consent to, the release of the Earnest Money
Deposit. Purchaser represents that its tax identification number, for purposes
of reporting the interest earnings, is 95-4599958.
(b)    Escrow Agent shall not be liable to any party for any act or omission,
except for bad faith, gross negligence or willful breach or misconduct, and the
parties agree to indemnify Escrow Agent and hold Escrow Agent harmless from any
and all other claims, damages, losses or expenses arising in connection
herewith. The parties acknowledge that Escrow Agent is acting solely as
stakeholder for their mutual convenience. In the event Escrow Agent receives
written notice of a dispute between the parties with respect to the Earnest
Money Deposit and the interest earned thereon (the "Escrowed Funds"), Escrow
Agent shall not be bound to release and deliver the Escrowed Funds to either
party but may either (i) continue to hold the Escrowed Funds until otherwise
directed in a writing signed by all parties hereto or (ii) deposit the Escrowed
Funds with the clerk of any court of competent jurisdiction. Upon such deposit,
Escrow Agent will be released from all duties and responsibilities hereunder.
Escrow Agent shall have the right to consult with separate counsel of its own
choosing (if it deems such consultation advisable) and shall not be liable for
any action taken, suffered or omitted by it in accordance with the advice of
such counsel.
(c)    Escrow Agent shall not be required to defend any legal proceeding which
may be instituted against it with respect to the Escrowed Funds, the Property or
the subject matter of this Agreement unless requested to do so by Purchaser or
Seller and is indemnified to its satisfaction against the cost and expense of
such defense. Escrow Agent shall not be required to institute legal proceedings
of any kind and shall have no responsibility for the genuineness or validity of
any document or other item deposited with it or the collectability of any check
delivered in connection with this Agreement. Escrow Agent shall be fully
protected in acting in accordance with any written instructions given to it
hereunder and believed by it to have been signed by the proper parties.

19

--------------------------------------------------------------------------------




ARTICLE XVIII
MISCELLANEOUS
Section 18.1    Waivers. No waiver of any breach of any covenant or provisions
contained herein will be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision contained herein. No extension of
time for performance of any obligation or act will be deemed an extension of the
time for performance of any other obligation or act.
Section 18.2    Recovery of Certain Fees. In the event a party hereto files any
action or suit against another party hereto by reason of any breach of any of
the covenants, agreements or provisions contained in this Agreement, then in
that event the prevailing party will be entitled to have and recover certain
fees from the other party including all reasonable attorneys’ fees and costs
resulting therefrom. For purposes of this Agreement, the term "attorneys’ fees"
or "attorneys’ fees and costs" shall mean the reasonable and actual fees and
expenses of counsel to the parties hereto, which may include printing,
photocopying, duplicating and other expenses, air freight charges, and fees
billed for law clerks, paralegals and other persons not admitted to the bar but
performing services under the supervision of an attorney, and the costs and fees
incurred in connection with the enforcement or collection of any judgment
obtained in any such proceeding. The provisions of this Section 18.2 shall
survive the entry of any judgment, and shall not merge, or be deemed to have
merged, into any judgment.
Section 18.3    Construction. Headings at the beginning of each Article and
Section are solely for the convenience of the parties and are not a part of this
Agreement. Whenever required by the context of this Agreement, the singular will
include the plural and the masculine will include the feminine and vice versa.
This Agreement will not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. All exhibits and
schedules referred to in this Agreement are attached and incorporated by this
reference, and any capitalized term used in any exhibit or schedule which is not
defined in such exhibit or schedule will have the meaning attributable to such
term in the body of this Agreement. In the event the date on which Purchaser or
Seller is required to take any action under the terms of this Agreement is not a
Business Day, the action will be taken on the next succeeding Business Day.
Section 18.4    Counterparts; Delivery. This Agreement may be executed in
multiple counterparts, each of which, when assembled to include an original (or
electronic) signature for each party contemplated to sign this Agreement, will
constitute a complete and fully executed original. All such fully executed
counterparts will collectively constitute a single agreement. This Agreement
shall also be binding on Purchaser and Seller if signed and delivered
electronically by each party.
Section 18.5    Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all of the other conditions and provisions of this Agreement will
nevertheless remain in full force and effect, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any adverse
manner to either party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to reflect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.
Section 18.6    Entire Agreement. This Agreement is the final expression of, and
contains the entire agreement between, the parties with respect to the subject
matter hereof, and supersedes all prior understandings with respect thereto.
This Agreement may not be modified, changed, supplemented or terminated, nor may
any obligations hereunder be waived, except by written instrument, signed by the
party to be charged or by its agent duly authorized in writing, or as otherwise
expressly permitted herein.
Section 18.7    Governing Law. THIS AGREEMENT WILL BE CONSTRUED, PERFORMED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED.
Section 18.8    No Recording. The parties hereto agree that neither this
Agreement nor any affidavit or memorandum concerning it will be recorded and any
recording of this Agreement or any such affidavit or memorandum by Purchaser
will be deemed a default by Purchaser hereunder.
Section 18.9    Further Actions. The parties agree to execute such instructions
to the Title Company and such other instruments and to do such further acts as
may be reasonably necessary to carry out the provisions of this Agreement.
Section 18.10    Exhibits. The following sets forth a list of Exhibits to the
Agreement:
Exhibit A -    Assignment
Exhibit B -    Certificate as to Foreign Status.
Exhibit C -    Legal Description
Exhibit D -    Bulk Sales Escrow Agreement

20

--------------------------------------------------------------------------------




Exhibit E -    Affidavit of Title
Exhibit F -    Cross-Easement Amendment
Exhibit G -     Purchaser's Estoppel
Exhibit H -     Form of SNDA
Exhibit I -     Second Amendment to Lease
Exhibit J -    Guarantor Estoppel
                            
Section 18.11    No Partnership. Notwithstanding anything to the contrary
contained herein, this Agreement shall not be deemed or construed to make the
parties hereto partners or joint venturers, it being the intention of the
parties to merely create the relationship of Seller and Purchaser with respect
to the Property to be conveyed as contemplated hereby.
Section 18.12    Limitations on Benefits. It is the explicit intention of
Purchaser and Seller that no person or entity other than Purchaser, Seller and
their permitted successors and assigns is or shall be entitled to bring any
action to enforce any provision of this Agreement against any of the parties
hereto, and the covenants, undertakings and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
Purchaser, Seller or their respective successors and assigns as permitted
hereunder. Nothing contained in this Agreement shall under any circumstances
whatsoever be deemed or construed, or be interpreted, as making any third party
a beneficiary of any term or provision of this Agreement or any instrument or
document delivered pursuant hereto, and Purchaser and Seller expressly reject
any such intent, construction or interpretation of this Agreement.
Section 18.13    Discharge of Obligations. The acceptance of the Deed by
Purchaser shall be deemed to be a full performance and discharge of every
representation and warranty made by Seller herein and every agreement and
obligation on the part of Seller to be performed pursuant to the provisions of
this Agreement, except those which are herein specifically stated to survive the
Closing or are contained in the Closing Documents.
Section 18.14    Bulk Sales. Subject to the terms hereof, Purchaser shall
deliver a Notification of Sale, Transfer, or Assignment in Bulk (Form C-9600),
together with a fully executed copy of this Agreement (the "Tax Notification")
to Seller and to the New Jersey Division of Taxation (the "Division"), each by
registered or certified mail or overnight delivery so that such Tax Notification
is received by Seller and the Division not less than twenty (20) days prior to
the Scheduled Closing Date (it being understood that the Closing shall not be
delayed in connection with Purchaser’s failure to deliver the Tax Notification).
Seller shall have the right, but not the obligation, to prepare and deliver to
the Division the Asset Transfer Tax Declaration (the "TTD") in the form
prescribed by the Division. Promptly after written request by Purchaser, Seller
shall provide all information reasonably requested by Purchaser and not
otherwise available to Purchaser to enable Purchaser to complete the Tax
Notification. If, at any time prior to Closing, the Division informs Purchaser
in writing that a possible claim (the "Claim") for taxes imposed or to be
imposed on Seller ("Taxes") exists and the amount thereof (the "Deficiency"),
then Purchaser shall promptly notify Seller of the amount of the Deficiency and
provide Seller with copies of any notices received from the Division in
connection therewith. Notwithstanding anything to the contrary contained herein,
Seller shall have the right to negotiate with the Division regarding the Claim
and the Deficiency; provided, however, that Closing shall not be delayed as a
result thereof. If prior to Closing, the Division notifies Purchaser of a Claim
and Deficiency, then at Closing Purchaser shall withhold a portion of the
Purchase Price equal to the amount of the Deficiency (as the same may be
modified pursuant to any revised Claim delivered to Seller or Purchaser by the
Division), which amount so withheld shall be placed in an escrow account (the
"Tax Escrow"), which Tax Escrow shall be held pursuant to an escrow agreement in
the form annexed hereto as Exhibit D. The escrow agent shall be the Escrow Agent
("Tax Escrow Agent"). If, after Closing, the Division or Seller requests that
Purchaser pay all or any portion of the Deficiency on behalf of Seller, then
Purchaser shall direct Tax Escrow Agent to, and Tax Escrow Agent shall (subject
to the terms of the escrow agreement), release to the Division such amount from
the Tax Escrow. If the Division notifies Purchaser or Seller (a copy of such
notice received by Seller only shall be delivered by Seller to Purchaser and Tax
Escrow Agent prior to the release of funds from the Tax Escrow pursuant to this
sentence) that the Deficiency has been fully paid or that Purchaser has no
further liability for the Deficiency, then Purchaser shall direct the Tax Escrow
Agent to, and Tax Escrow Agent shall, promptly release such difference to Seller
(subject to the terms of the escrow agreement).    
Section 18.15    3-14 Audit. Seller shall provide to Purchaser, at Purchaser's
expense, copies of, or shall provide Purchaser access to, such operating
statements with respect to the Property as may be reasonably requested by
Purchaser, and in the possession or control of Seller, or its property manager
or accountants, to enable Purchaser (or its affiliates) to prepare a property
level review ("Operating Statements"). Such information shall include, if
available, an income statement and balance sheet data for the Property for a
period beginning January 1 of the year prior to closing the acquisition through
Closing, if available. Without limiting the generality of the foregoing, (i)
Purchaser or its designated independent accountant (Ernst and Young or any
successor accounting firm) may review Seller's Operating Statements of the
Property, at Purchaser's expense, and Seller shall provide such

21

--------------------------------------------------------------------------------




documentation, if in Seller’s possession, as Purchaser or its accountant may
reasonably request in order to perform such review (provided that in each
instance where Purchaser may need to access any consolidated records of Seller,
Seller shall not be required to provide any consolidated records other than in
redacted form sufficient for the accountant to verify information contained in
the financial statements of the Property); provided, however, that the foregoing
obligations of Seller shall be limited to providing such information and
documentation as may be in the possession of, or reasonably obtainable by,
Seller, at no cost to Seller, and in the format that Seller has maintained such
records (and further subject to tenant confidentiality requirements and the
limitations regarding verifications in consolidated records described above),
and further, in no event shall Seller be required to deliver to Purchaser, or
allow Purchaser access to, any information that Seller deems privileged or
proprietary. Furthermore, any information or documentation provided by Seller to
Purchaser pursuant to this Agreement or otherwise shall be delivered without any
representations or warranties, including without limitation any representations
or warranties as to accuracy or completeness thereof. Purchaser shall reimburse
Seller on demand for all costs and expenses incurred by Seller in performing its
obligations under this Section 18.15, and such reimbursement obligation shall
survive the termination of this Agreement.
[Remainder of Page Intentionally Left Blank]

22

--------------------------------------------------------------------------------




PURCHASER:
GRIFFIN CAPITAL CORPORATION
 
By:
/s/ Robert Corry
Name:
Robert Corry
Title:
Vice President - Managing Director, Acquisitions



SELLER:
14 SYLVAN REALTY L.L.C.
 
By:
Mack-Cali Realty L.P., its Sole Member
 
By:
Mack-Cali Realty Corporation, its General Partner
 
 
By:
/s/ Mitchell E. Hersh
 
 
 
President and Chief Executive Officer



JOINDER:


Mack-Cali Realty, L.P., a Delaware limited partnership, is executing this
Agreement for the sole purpose of unconditionally guarantying to Purchaser
Seller’s liabilities and obligations for any untruth, inaccuracy or breach of
Seller’s representations and warranties under Section 8.1 of this Agreement as
same may be amended pursuant to the re-certification of same delivered at
Closing pursuant to Section 10.3(i), but subject to the limitations contained in
Section 8.3.


MACK-CALI REALTY, L.P.
 
By:
Mack-Cali Realty Corporation, its general partner
 
By:
/s/ Mitchell E. Hersh
 
 
Mitchell E. Hersh
 
 
President and Chief Executive Officer






23